     Case: 1:19-cr-00124-BYP Doc #: 74 Filed: 11/05/19 1 of 2. PageID #: 260



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


UNITED STATES OF AMERICA,               1:19 CR 124

            Plaintiff,                  JUDGE PEARSON

      vs.                               NOTICE OF INTENT TO ENTER PLEA
MIGDALIA PABON

            Defendant



      Now comes, Migdalia Pabon, by and through his undersigned counsel,

and indicates her intention to enter a plea. Counsel has reviewed and

explained the charges to Ms. Pabon and has reviewed discovery. Undersigned

has had discussion regarding a plea in this matter with the AUSA and there is

a written plea agreement.

                                     Respectfully submitted,


                                     /s/ Joseph V. Pagano
                                     JOSEPH V. PAGANO (0073491)
                                     P.O. Box 16869
                                     Rocky River, Ohio 44116
                                     Phone: 216-685-9940
                                     Fax: 440-331-4377
                                     jvpemo@yahoo.com
                                     Attorney for Defendant




                                       -1-
     Case: 1:19-cr-00124-BYP Doc #: 74 Filed: 11/05/19 2 of 2. PageID #: 261



                         CERTIFICATE OF SERVICE

      A copy of the foregoing was electronically served on this 5th day of

November 2019. Notice of this filing will be sent to all counsel indicated on the

electronic receipt by operation of the Court’s electronic filing system.   Parties

may access this filing through the Court’s system.

Dated: November 5, 2019.



                                     Respectfully submitted,

                                     /s/ Joseph V. Pagano
                                     JOSEPH V. PAGANO (0073491)
                                     P.O. Box 16869
                                     Rocky River, Ohio 44116
                                     Phone: 216-685-9940
                                     Fax: 440-331-4377
                                     jvpemo@yahoo.com




                                       -2-
